  Case: 4:20-cv-00996-SO Doc #: 4 Filed: 06/23/20 1 of 3. PageID #: 28




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


DEON L. STEAVE,                                )       Case No.: 4:20 CV 996
                                               )
       Petitioner,                             )
                                               )       JUDGE SOLOMON OLIVER, JR.
       v.                                      )
                                               )
MARK K. WILLIAMS, et al.,                      )       MEMORANDUM OF OPINION
                                               )       AND ORDER
       Respondent.                             )



       Petitioner Deon L. Steave is a federal inmate confined at the Federal Correctional Institution

Elkton (“Elkton”). Acting pro se, he has filed an Emergency Petition for a Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2241, seeking immediate release from prison to home confinement on the

basis of the COVID-19 pandemic and the outbreak of the virus at Elkton. (Doc. No. 1.)

       In his Petition, Steave contends the conditions under which he is incarcerated at Elkton

violate his rights under the Eighth Amendment. He contends the coronavirus is spreading through

the facility and that the Bureau of Prisons (“BOP”) is failing to take appropriate steps to provide him

a healthy and safe environment. He does not allege he is medically vulnerable due to age or a

preexisting medical condition. Moreover, he does not represent that he has exhausted his

administrative remedies with respect to his claim. Rather, conceding that he has not exhausted his

administrative remedies, he asserts that “[n]one of Elkton’s Administrative Procedure[s] . . . is

adequate under the extreme and infectious circumstances inside Elkton.” (Doc. No. 1 at 7.)
  Case: 4:20-cv-00996-SO Doc #: 4 Filed: 06/23/20 2 of 3. PageID #: 29



                               Standard of Review and Discussion

       Federal district courts must conduct an initial review of habeas corpus petitions. See 28

U.S.C. § 2243; Alexander v. Northern Bureau of Prisons, 419 F. App'x 544, 545 (6th Cir. 2011).

A court must deny a petition "if it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief" in the district court. Rule 4 of the Rules Governing § 2254

Cases in the United States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)). For

the following reasons, the Petition is dismissed without prejudice.

       Before a prisoner may seek habeas corpus relief under § 2241, he must first exhaust his

administrative remedies within the BOP. Settle v. Bureau of Prisons, No. 16-5279, 2017 WL

8159227, at *2 (6th Cir. Sept. 20, 2017). Where “it is apparent on the face of a § 2241 petition that

the petitioner has not exhausted his administrative remedies, a district court may sua sponte dismiss

the petition without prejudice.” Id.

       Exhaustion of administrative remedies serves two main purposes: 1) it “protects

administrative agency authority,” by ensuring that an agency has an opportunity to review and revise

its actions before litigation is commenced, which preserves both judicial resources and

administrative autonomy; and 2) it promotes efficiency because “[c]laims generally can be resolved

much more quickly and economically in proceedings before an agency than in litigation in federal

court.” Woodford v. Ngo, 548 U.S. 81, 89 (2006) (citing McCarthy v. Madigan, 503 U.S. 140, 145

(1992)). In addition, exhaustion of available administrative procedures also ensures that the Court

has an adequate record before it to review the agency action in question. Woodford, 548 U.S. at 89.

See also Detroit Newspaper Agency v. N.L.R.B., 286 F.3d 391, 396 (6th Cir. 2002) (“The purpose

of the exhaustion doctrine is to allow an administrative agency to perform functions within its special



                                                  2
  Case: 4:20-cv-00996-SO Doc #: 4 Filed: 06/23/20 3 of 3. PageID #: 30



competence, to make a factual record, to apply its expertise and to correct its own errors so as to

moot judicial controversies.”) (quoting Shawnee Coal Co. v. Andrus, 661 F.2d 1083, 1092 (6th Cir.

1981) (other citations omitted)).

       This Court agrees with other district courts that have held it is necessary for federal prisoners

to demonstrate they have exhausted their administrative remedies with the BOP before seeking relief

under § 2241 due to COVID-19 circumstances. See, e.g., Bronson v. Carvaljal, Case No. 4:

20-cv-914, 2020 WL 2104542, at *2 (N.D. Ohio May 1, 2020) (Lioi, J.); Simmons v. Warden,

FCI-Ashland, No. 20-040-WOB, 2020 WL 1905289, at *3 (E.D. Ky. Apr. 17, 2020). As the court

reasoned in Bronson, “the same prudential concerns surrounding the enforcement of the exhaustion

requirement” for motions for compassionate release under 18 U.S.C. § 3582 due to COVID-19 apply

to a prisoner’s request for release via a § 2241 petition. See Bronson, 2020 WL 2104542, at **2-3

(noting that the BOP has procedures in place and is in the best position in the first instance to

determine which federal prisoners are suitable for home confinement based on COVID risk factors).

                                             Conclusion

       Accordingly, in that the Petition on its face does not demonstrate that Steave has exhausted

his administrative remedies, the Petition is denied and this action is dismissed without prejudice in

accordance with 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Habeas Corpus Cases. The

Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could

not be taken in good faith.

       IT IS SO ORDERED.

                                                       /s/ SOLOMON OLIVER, JR.
                                                       UNITED STATES DISTRICT JUDGE

June 23, 2020


                                                  3
